DETAILED ACTION
This action is responsive to communications filed on May 18, 2022. 
Claims 1-15 are pending in the case. 
Claims 1, 6, and 11 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-15 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 6, and 11, the claimed invention is directed to a method, system, and medium for machine assisted documentation in medical writing. More specifically, the claimed invention includes receiving a plurality of input documents as an input for different type of documents to be created, processing the inputted plurality of documents by extracting into an at least one section to generate a list of sections, wherein the sections are processed based on a natural language processing. Further, the claimed invention includes classifying at least one category from a plurality of categories corresponding to the at least one section to generate a summary set, wherein at least one category corresponds to a Summarizable category, wherein the summary set comprises a plurality of sentences, generating at least one of (i) a local context, (ii) a global context, and combination thereof based on the summary set, wherein a knowledge base is utilized for the local context and the global context for processing a plurality of natural language inputs. Further, the claimed invention includes parsing at least one sentence based on the generated local context, or global context to generate at least one sequence of the plurality of sentences, wherein the sequencing of the plurality of documents and the sections is pre-defined, processing the at least one sequence of the plurality of sentences to generate a queue of the at least one sequence. Further, the claimed invention includes validating the queue of the at least one sequence to obtain a combined summary set, wherein validation is based on abstractive summarization, extractive summarization, feature extraction and Table, Figures, and Listings (TFL) summarization to extract output for respective document and generate the summary, wherein generating the summary includes at least one of (i) a context generator, (ii) a section content parser, and (iii) a logical sequence tagger, wherein the context generator is configured to create the local context of input data, generating a context set for use in summarization and feature extraction, and creating tagging information for maintaining the sequence of plurality of input document sequences for maintaining logical sequences for maintaining logical sequence and wherein the generated summary is validated and updated by generating a final output.
Relevant prior art of record includes Leonard, US Patent Application Publication no. US 2018/0018966 (“Leonard”). Leonard teaches (b) receiving an input data stream from the interaction; (c) extracting the received input data stream to generate a raw information; (d) interpreting the raw information, wherein the interpretation comprises: converting the raw information using a conversion module to produce a processed information. Para. 0007. Further, the raw information obtained from the interaction is further enriched with additional context, information and data from outside the interaction to make it more meaningful to generate an enriched raw information. Para. 0034. Further, the sentences and phrases can be classified to a predetermined 'summary' type. Para. 0082. Further, the sentences and phrases can now be mapped to the correct summary type, and classified into the appropriate summary class. Para. 0086. 
Leonard, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a plurality of input documents as an input for different type of documents to be created, processing the inputted plurality of documents by extracting into an at least one section to generate a list of sections, wherein the sections are processed based on a natural language processing, classifying at least one category from a plurality of categories corresponding to the at least one section to generate a summary set, wherein at least one category corresponds to a Summarizable category, wherein the summary set comprises a plurality of sentences, generating at least one of (i) a local context, (ii) a global context, and combination thereof based on the summary set, wherein a knowledge base is utilized for the local context and the global context for processing a plurality of natural language inputs, parsing at least one sentence based on the generated local context, or global context to generate at least one sequence of the plurality of sentences, wherein the sequencing of the plurality of documents and the sections is pre-defined, processing the at least one sequence of the plurality of sentences to generate a queue of the at least one sequence, validating the queue of the at least one sequence to obtain a combined summary set, wherein validation is based on abstractive summarization, extractive summarization, feature extraction and Table, Figures, and Listings (TFL) summarization to extract output for respective document and generate the summary, wherein generating the summary includes at least one of (i) a context generator, (ii) a section content parser, and (iii) a logical sequence tagger, wherein the context generator is configured to create the local context of input data, generating a context set for use in summarization and feature extraction, and creating tagging information for maintaining the sequence of plurality of input document sequences for maintaining logical sequences for maintaining logical sequence and wherein the generated summary is validated and updated by generating a final output.
Accordingly, the recited subject matter of claims 1, 6, and 11 is allowable.

Regarding claims 2-5, 7-10, and 12-15, these claims depend from claim(s) 1, 6, and 11, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Lorenzetti, Diane L., et al. "Strategies for improving physician documentation in the emergency department: a systematic review." BMC emergency medicine 18.1 (2018): 1-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176